Exhibit 10.6

FORM OF DOMAIN NAME ASSIGNMENT

DOMAIN NAME ASSIGNMENT

THIS DOMAIN NAME ASSIGNMENT (this “Assignment”) is dated as of May     , 2009,
and is by and between FRIEDMAN, BILLINGS, RAMSEY GROUP, INC. (d/b/a ARLINGTON
ASSET INVESTMENT CORP.), a corporation organized under the laws of the
Commonwealth of Virginia (“Assignor”), and FBR CAPITAL MARKETS CORPORATION, a
corporation organized under the laws of the Commonwealth of Virginia
(“Assignee”). Assignor and Assignee are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Assignor or its majority-owned subsidiaries own all right, title and
interest in certain various Domain Names (as such term is defined herein); and

WHEREAS, pursuant to that certain Stock Repurchase Agreement, dated as of May
    , 2009 (“Repurchase Agreement”), by and among Assignor, FBR TRS Holdings,
Inc., and Assignee, Assignor agreed to assign to Assignee and Assignee agreed to
accept the assignment of all rights in the Domain Names.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

1. “Domain Names” shall mean all right, title and interest of Assignor and its
majority-owned subsidiaries in and to any internet domain names: (a) that relate
to the business of the Assignee and are registered in the name of, or controlled
pursuant to contractual agreement by, Assignor or any of its majority-owned
subsidiaries; (b) that are listed on Schedule A hereto; or (c) that contain any
of the terms “Friedman,” “Billings,” “Ramsey,” “FBR,” “Pegasus,” or
combinations, modifications or versions thereof (collectively, the “FBR Terms”),
but, in each case, specifically excluding any domain names containing the terms
“Arlington,” “Asset”, “Investment” or “AAIC” or combinations, modifications or
versions thereof without containing any of the FBR Terms (provided, however,
that all domain names containing the term “Arlington” shall be excluded from
Domain Names regardless of any FBR Terms or other terms contained in such domain
name). “Domain Names” shall include all applications and registrations
pertaining to such Domain Names, and all goodwill associated with such Domain
Names.

2. Assignor does hereby assign, sell and transfer to Assignee, its successors
and assigns, without any warranty of any kind, all right, title and interest of
Assignor and its majority-owned subsidiaries in and to the Domain Names and all
applications and registrations therefor and all goodwill pertaining thereto.



--------------------------------------------------------------------------------

3. Assignor hereby agrees to execute all papers and to perform all other proper
acts reasonably requested by Assignee or its successors or assigns to secure to
Assignee or its successors or assigns the rights hereby transferred.

4. Assignor shall cause its majority-owned subsidiaries to perform any and all
actions necessary to effect the performance of this Assignment.

5. This Assignment is executed and delivered pursuant to the Repurchase
Agreement. Nothing contained in this Assignment shall in any way supersede,
modify, replace, amend, change or rescind the provisions, including the
warranties, covenants, agreements, conditions, or in general, any rights,
remedies or obligations of the parties as set forth in the Repurchase Agreement,
and in the event of any conflict between the terms and conditions of the
Repurchase Agreement and the terms and conditions of this Assignment, the
Repurchase Agreement shall control.

6. This Assignment shall be binding upon, and shall inure to the benefit of, the
Parties and their respective successors and permitted assigns.

7. This Assignment shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia, without giving effect to any
choice of law or conflict of law provisions or rule (whether of the Commonwealth
of Virginia or any other jurisdiction) that would cause the application of the
laws of any other jurisdiction other than the Commonwealth of Virginia. The
Parties agree, for the purposes of any action arising out of or relating to this
Assignment, to commence any such action solely in the state or federal courts
located in the Commonwealth of Virginia.

8. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY DISPUTE ARISING UNDER OR IN CONNECTION WITH THIS ASSIGNMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

9. This Assignment may not be amended, supplemented or modified except by an
agreement in writing that makes specific reference to this Assignment and which
is signed by an authorized representative of each of the Parties. The failure of
a Party to assert any of its rights hereunder shall not constitute a waiver of
such rights nor in any way affect the validity of this Assignment or any part
hereof or the right of such Party thereafter to enforce each and every provision
of this Assignment. No waiver of any breach of or noncompliance with this
Assignment shall be held to be a waiver of any other or subsequent breach or
noncompliance.

10. Wherever possible, each provision hereof shall be interpreted in such manner
as to be effective and valid under applicable law, but in case any one or more
of the provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such provision shall be ineffective in
the jurisdiction involved to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.



--------------------------------------------------------------------------------

11. Nothing contained in this Assignment shall create any rights in, or be
deemed to have been executed for the benefit of, any Person that is not a Party
or a successor or permitted assign of such a Party.

12. Ambiguities, inconsistencies or conflicts in this Assignment will not be
strictly construed against either Party but will be resolved by applying the
most reasonable interpretation under the circumstances, giving full
consideration to the Parties’ intentions at the time this Assignment is entered
into and common practice in the industry. This Assignment shall be construed as
if drafted jointly by all of the Parties.

13. This Assignment may be executed in counterparts, each of which shall be
deemed to be an original, but both of which together shall constitute one and
the same instrument. This Assignment shall become binding when both counterparts
have been signed by the Parties and delivered to each of the Parties by
electronic means or otherwise.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Assignment as of the date
first written above.

 

FRIEDMAN, BILLINGS, RAMSEY GROUP,

INC. (d/b/a ARLINGTON ASSET

INVESTMENT CORP.)

By:       Name:   Title:

 

STATE OF

___________________

  )      )   

COUNTY OF

___________________

  )   

On this          day of May, 2009, personally appeared before me
                                        , known to me to be
                                         of
                                        , who acknowledged that he/she signed
this instrument as a free act on behalf of
                                        .

 

   Notary Public My commission expires: _______________________

 



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED

 

FBR CAPITAL MARKETS CORPORATION By:       Name:   Title: